NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                CHARLIE WILLIAMS,
                 Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7082
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-3511, Senior Judge Alan G.
Lance.
               ______________________

               Decided: October 16, 2013
                ______________________

   CHARLIE WILLIAMS, of Wilson, North Carolina, pro se.

    ALEX P. HONTOS, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, SCOTT D. AUSTIN, Assistant Director, and MARTIN F.
HOCKEY, JR., Assistant Director. Of counsel on the brief
2                                      WILLIAMS   v. SHINSEKI



were DAVID J. BARRANS, Deputy Assistant General Coun-
sel and RACHAEL T. BRANT, Attorney, United States
Department of Veterans Affairs, of Washington, DC.
                ______________________

     Before NEWMAN, PLAGER, and CHEN, Circuit Judges.
PER CURIAM.
    Mr. Charlie Williams pro se appeals from a decision of
the Court of Appeals for Veterans Claims (“Veterans
Court”) affirming a decision from the Board of Veterans’
Appeals (“Board”) that denied Mr. Williams’s request for
an earlier effective date for his award of service connec-
tion for prostate cancer. Williams v. Shinseki, No. 11-
3511, 2013 WL 117000 (Vet. App. Jan. 10, 2013) (“Vet. Ct.
Op.”). Because we lack jurisdiction over the issues pre-
sented in this case, we dismiss.
                       BACKGROUND
    Mr. Williams served in the U.S. Army from April 1967
until November 1968. In May 2009, Mr. Williams sent a
claim for compensation for prostate cancer to a Depart-
ment of Veterans Affairs regional office (“RO”). The RO
granted Mr. Williams service connection for his prostate
cancer with an effective date of May 27, 2009 because he
served in the Republic of Vietnam and there is a regulato-
ry presumption of service-connection for certain condi-
tions, including prostate cancer, based on presumed
exposure to herbicides in Vietnam. See 38 C.F.R. § 3.307.
    Mr. Williams filed a Notice of Disagreement in which
he argued that he was entitled to an earlier effective date.
To support his Notice of Disagreement, Mr. Williams
stated that he wanted compensation back to 1999 because
“that was the year that everything started to go wrong
with my body.” Resp’t’s App. at 25. Mr. Williams then
appealed the RO’s decision to the Board.
WILLIAMS   v. SHINSEKI                                    3



    In its decision, the Board noted that the date for a
grant of service connection is the date of receipt of the
claim or the date that entitlement arose, whichever is
later. The Board then found that Mr. Williams’s 2009
claim was the first communication regarding service
connection for prostate cancer and denied his claim for an
earlier effective date. After appeal to the Veterans Court,
the Secretary and Mr. Williams filed a joint motion for
remand to the Board to determine whether Mr. Williams
was entitled to an earlier effective date pursuant to
38 C.F.R. § 3.114(a) if the record established that Mr.
Williams experienced prostate cancer prior to his diagno-
sis and the prostate cancer existed continuously from that
date until the time he filed his prostate cancer claim. The
Board reconsidered Mr. Williams’s case in light of
§ 3.114(a) and concluded that there was no medical indi-
cation that Mr. Williams had prostate cancer during the
relevant time frame. Mr. Williams again appealed the
Board’s decision to the Veterans Court.
     The Veterans Court, in its January 2013 decision, af-
firmed the Board’s conclusion that Mr. Williams was not
entitled to an earlier effective date. Vet. Ct. Op. at *4.
The Veterans Court stated that, “given the record before
it, the Board provided sufficient reasons or bases for its
determination that the appellant was not entitled to an
effective date earlier than May 27, 2009.” Id. at *3 (em-
phasis in original).
   This appeal followed.
                         DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Under 38 U.S.C. § 7292(a), a
party may obtain review “with respect to the validity of a
decision of the Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof (other than a
determination as to a factual matter) that was relied on
by the Court in making the decision.” Under § 7292(d)(2),
4                                       WILLIAMS   v. SHINSEKI



however, absent a constitutional issue, we “may not
review (A) a challenge to a factual determination, or (B) a
challenge to a law or regulation as applied to the facts of a
particular case.”
    In his informal brief, Mr. Williams argues that he was
diagnosed with prostate cancer in 1999. He contends that
a 2010 examination revealed that his cancer had pro-
gressed to Stage 4, and the advanced state of his cancer
indicates that it started in the late 1990s. Mr. Williams
argues that his medical records from the VA hospital
substantiate his argument, and he requests that we order
a review of his records and award him his requested
benefits.
    The issues that Mr. Williams raises in his appeal fall
outside of our jurisdiction. Indeed, Mr. Williams concedes
in his brief that the Veterans Court’s decision did not
involve the validity or interpretation of a statute or regu-
lation, nor did it involve any constitutional issues. Ra-
ther, Mr. Williams’s appeal relates to factual matters
particular to his case.
     Because we lack jurisdiction to address any of the is-
sues raised by Mr. Williams, we must dismiss his appeal
for lack of jurisdiction.
                       DISMISSED
                           COSTS
    No costs.